Citation Nr: 0515166	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shrapnel wound to the head with secondary post-traumatic 
cerebral syndrome, currently evaluated as 30 percent 
disabling.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945, including combat duty during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the veteran submitted a waiver of the 
60-day waiting period following the issuance of a 
supplemental statement of the case in May 2005.  With that 
waiver, he submitted a two-page ophthalmology examination 
report.  This evidence is not pertinent to the issue now 
before the Board on appeal.  It is, therefore, referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has complaints of headaches and loss of 
balance and has a mood disorder as results of his traumatic 
brain injury.

3.  The veteran does not have any residual cognitive 
impairment as a result of his traumatic brain injury.

4.  The veteran does not have a neurological disorder as a 
result of his traumatic brain injury.




CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for the 
residuals of a shrapnel wound to the head with secondary 
post-traumatic cerebral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124, 
4.124a, 4.130, Diagnostic Codes 8045-9210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran experienced shrapnel wounds to the head, face, 
and body during his combat service in World War II.  
Initially, he was assigned a temporary 50 percent rating for 
all his disabilities, effective from November 1945, followed 
by separate evaluations for his various disabilities, which 
were assigned in a July 1947 rating decision.  His residuals 
of shrapnel wound of the head with secondary post-traumatic 
cerebral syndrome has been rated 30 percent disabling 
effective from June 1947.  This rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  
In July 2002, the veteran requested that his traumatic brain 
disease be re-evaluated, as he was having more difficulties 
with his balance.

Residuals of a shrapnel wound to the head with secondary 
post-traumatic cerebral syndrome have been evaluated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8045, and 38 C.F.R. § 4.130, Diagnostic Code 9210.  Under 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

Under Diagnostic Code 9210, a general rating formula for 
mental disorders found at Diagnostic Code 9440 is employed.  
The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The Board also notes that headaches may be evaluated using 
criteria for migraines found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This diagnostic code allows for the 
assignment of a 50 percent rating when there is evidence of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 30 percent 
rating when there is evidence of characteristic prostrating 
attacks occurring on an average of once a month, a 10 percent 
rating when there is evidence of characteristic prostrating 
attacks averaging one in two months, and a noncompensable 
rating when there is evidence of migraine with less frequent 
attacks.

Also, peripheral vestibular disorders are evaluated under 38 
C.F.R. § 4.87, Diagnostic Code 6204.  Specifically, a 10 
percent evaluation is assigned when there is evidence of 
occasional dizziness; a 30 percent evaluation is assigned 
when there is evidence of dizziness and occasional 
staggering.  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this diagnostic code.

The evidence of record reveals that the veteran is treated on 
a regular basis for various disabilities, none of which are 
related to a post-traumatic cerebral syndrome.  He is 
prescribed medication to help him sleep, but is not 
participating in any psychiatric treatment for a mental 
disorder due to brain trauma.  The veteran asserts that his 
primary complaints are of headaches and loss of balance.  
Private treatment records show treatment in May 2002 for a 
fall with no residuals.

The veteran underwent VA psychiatric examination in October 
2002 and complained of headaches, nervousness and anxiety.  
He presented as visibly anxious and nervous; there was no 
evidence of acute psychotic symptoms and the veteran denied 
any depression.  The examiner noted that the veteran's 
cognitive functions were limited and insight and judgment 
were fair.  Axis I diagnoses included an anxiety disorder, 
not otherwise specified, and a mood disorder secondary to 
traumatic brain injury.  A Global Assessment of Functioning 
score of 60 to 65 was assigned.  The examiner noted that she 
did not have the veteran's claims folder prior to making her 
assessment.

The veteran underwent VA neurologic examination in December 
2004 and complained of headaches, hearing loss and loss of 
balance.  The examiner thoroughly reviewed the veteran's 
claims folder, including treatment records, and stated that 
there was no evidence of a neurologic disorder in the 
treatment records.  Upon examination, the veteran was alert 
without any language disturbances or dementia; his station 
was impaired in a narrow base; his gait was lurching from 
side-to-side.  The veteran had absent ankle jerks and a 
diminution of primary sensation of the lower extremities.  
The examiner opined that there was no evidence of residual 
mental or cognitive impairment due to the in-service brain 
injury and that there was some question as to whether the 
veteran's complaints of headaches were related to his head 
injury.  The examiner stated that the veteran did have 
hearing loss and loss of balance due to vestibular 
dysfunction that was reasonably associated with his in-
service blast injury, that the more salient neurological 
issue was the veteran's ability to maintain stability when 
walking.

Given the evidence as outlined above, the Board finds that 
the 30 percent evaluation currently assigned for disability 
due to post-traumatic brain injury is the most advantageous 
for the veteran and a higher rating is not warranted.  
Because his various disabilities are already separately rated 
and are not a part of the current appeal, the Board will not 
consider higher ratings for hearing loss and residuals 
related to the face, hand, shoulder and foot.

Under Diagnostic Code 8045, a 10 percent rating is the 
highest available rating for purely subjective complaints of 
headaches and loss of balance; there is no evidence of 
paralysis, complete or incomplete, or any other evidence of 
neurologic disability.  Under Diagnostic Code 8100, a 
noncompensable rating is the highest rating that could be 
assigned as there is no evidence of headaches with 
prostration characteristic of migraines.  Under Diagnostic 
Code 9210, a 10 percent rating seems more consistent with the 
findings of a mood disorder with complaints of anxiety and 
nervousness because there is no suggestion of periodic 
inability to perform tasks, criterion required for assignment 
of a 30 percent evaluation.  And, under Diagnostic Code 6204, 
a 10 percent evaluation would be the highest possible rating 
available for assignment if there were objective findings of 
a vestibular disorder instead of the unsupported statement of 
the VA examiner in December 2004.

It is important to note at this juncture that the veteran's 
overall disability due to shrapnel wounds to the head, face 
and body have been collectively rated as at least 50 percent 
disabling since an April 1946 rating decision.  The residuals 
of a shrapnel wound to the head with secondary post-traumatic 
cerebral syndrome have been evaluated as 30 percent disabling 
since a July 1947 rating decision.  Thus, the 30 percent 
evaluation currently assigned is protected because it has 
been in place in excess of 20 years and there is no evidence 
to suggest that the veteran's disability has improved nor 
that the original rating was assigned on the basis of fraud.  
See 38 C.F.R. § 3.951.


When the evidence of record is viewed in conjunction with all 
applicable rating criteria, the Board finds that the record 
does not provide a basis for assignment of a rating higher 
than the current 30 percent protected evaluation.  Therefore, 
a higher rating is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected traumatic brain syndrome and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in identifying exceptional factors.  The veteran 
has not required frequent periods of hospitalization for 
symptoms associated with a traumatic brain syndrome and 
treatment records are void of any finding of exceptional 
limitation due to a brain syndrome.  

The Board does not doubt that limitation caused by anxiety, 
headaches and loss of balance has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, because the 30 percent evaluation currently 
assigned more than adequately reflects the clinically 
established impairments experienced by the veteran as a 
result of his traumatic brain syndrome, his request for a 
higher rating is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 



Duty to Assist 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in October 2002, but the appropriate VCAA 
notice was not given to the veteran until April 2004 because 
the original notice sent to the veteran in September 2002, 
prior to the initial AOJ decision, was partially flawed 
concerning notice of the evidence needed to substantiate the 
claim.  Fortunately, the Court stated in Pelegrini II that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  The letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran's service-connected disability was 
more severe than evaluated, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. § 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Nonetheless, the Board also notes that 
the veteran has been provided with the text of 38 C.F.R. 
§ 3.159, from which the Court drew this fourth notice 
requirement.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
veteran has also been examined in connection with this claim.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

A rating higher than 30 percent for the residuals of a 
shrapnel wound to the head with secondary post-traumatic 
cerebral syndrome is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


